Citation Nr: 1118381	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998 and from February 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for right ear hearing loss and assigned an initial noncompensable rating effective from January 13, 2004.

In August 2010 the Board remanded the case to the Originating Agency for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

Throughout the initial-rating period, the Veteran's measured right ear hearing loss has not been worse than Level II impairment.    


CONCLUSION OF LAW

The criteria for a compensable initial rating for right ear hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable initial rating for hearing loss disability of the right ear.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 






Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In June 2006 the RO sent the Veteran a letter providing all required notice.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that VA and private treatment records were obtained.  The Board previously reviewed the file, determined that the VA examination reports of record were inadequate, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA audiological evaluation in August 2010.  The Veteran has not asserted the VA examination was inadequate in any way, and the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  See Hilkert v. West, 12 Vet. App. 145 (1999).  The Board accordingly finds the originating agency has substantially complied with the requirement for examination articulated in the Board's remand.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has asserted there is any outstanding evidence that should be obtained before the Board adjudicates this appeal, nor is the Board aware of any such evidence.  

The Board will therefore address the merits of the claim.






Legal Criteria

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.   38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).  

If impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the non service-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.

Otherwise, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  

Provisions for evaluating exceptional patterns of hearing impairment are as follows.

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).




Analysis

The files contain a "buddy statement" from JKD, a fellow veteran, asserting that in Iraq the Veteran was constantly asking him to repeat his words because he just could not hear well.  Similarly, a statement from JK, a colleague of the Veteran in his civilian job, states the Veteran is hard of hearing and on several occasions JK had to repeat himself.

The Veteran had a VA-contracted audiological evaluation in January 2005 during which his chief complaint was difficulty understanding the spoken voice, especially when the speaker was on his right side.  His puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
55  
30  
25  
35
36
LEFT
N/A
N/A  
N/A  
N/A  
N/A  
N/A

Speech recognition in the right ear was 88 percent.  The audiologist diagnosed mild conductive hearing loss in the right ear.  

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear.  Application of a Level I designation (nonservice-connected left ear) and a Level II designation (right ear) to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran's Notice of Disagreement, filed in April 2005, asserts his belief that his right ear hearing loss should be compensable because he was recommended for a hearing aid in that ear.

The files contain audiological records from Fifth Avenue Otolaryngologists dated in May 2005, March 2006, September 2009 and April 2010 stating diagnoses of right mixed hearing loss with declining threshold.  However, the Board may not interpret graphical representations of hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

A June 2005 letter from otolaryngologist JB, M.D., states the Veteran's hearing thresholds in the right and left ear would compute to a 5.3 percent binaural hearing impairment, which would represent a 2 percent impairment of the whole person according to guidelines of the U.S. Department of Workers' Compensation.

The Veteran had another VA audiological evaluation in June 2009, performed by an audiologist who reviewed the claims files.  His puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
55  
45  
30  
50
45
LEFT
N/A
N/A  
N/A  
N/A  
N/A  
N/A

Speech recognition in the right ear was 94 percent.  The audiologist diagnosed mixed hearing loss in the right ear.  

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear.  Application of a Level I designation (nonservice-connected left ear) and a Level I designation (right ear) to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The audiologist issued an addendum in March 2010 stating the Veteran's right ear hearing loss was conductive in nature, which is not characteristically due to noise exposure. 

An April 2010 letter from GW, Au.D., states the Veteran had reported feeling his hearing had deteriorated on the right.  Puretone audiometry indicated moderate mixed hearing loss in the right ear; understanding of speech was excellent bilaterally.  Audiometry results in April 2010 showed a significant decline in high frequency thresholds since May 2005.  Dr. GW recommended the Veteran consult a neurologist regarding the conductive component in his right ear and also stated the Veteran might benefit from hearing amplification in the right ear.

The Veteran's most recent VA audiological evaluation was performed in September 2010, by an audiologist who reviewed the claims files.  The Veteran stated he worked as a Federal corrections officer and could not hear his co-workers or inmates.  He also reported his family and friends complained about his poor hearing and that he had begun to withdraw from social activities for that reason.  He stated he missed parts of conversations and often had to ask speakers to repeat themselves.

On examination the Veteran's puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
50  
45  
40  
55
47.5
LEFT
N/A
N/A  
N/A  
N/A  
N/A  
N/A

Speech recognition in the right ear was 98 percent.  The audiologist diagnosed mixed hearing loss in the right ear.  With respect to the effects of the disability on the Veteran's occupational functioning and daily activities, the audiologist stated that the Veteran's hearing loss did not preclude him from gainful employment but that he would have difficulty in hearing from a distance, difficulty hearing in background noise and difficulty localizing sound.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The September 2010 examination report is in compliance with this decision.  

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear.  Application of a Level I designation (nonservice-connected left ear) and a Level I designation (right ear) to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the private audiological opinion asserts the Veteran's right ear hearing loss became more severe during the period under review, the right ear hearing loss has not yet approached a compensable level under the rating schedule.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA in which he generally contends his disability should be rated higher than the current noncompensable rating because he was recommended for a hearing aid.  The Board also acknowledges the "buddy statements" asserting the Veteran had difficulty hearing conversation.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, the Veteran's colleagues can certainly provide an eyewitness account of the Veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating.

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's representative has requested the Board consider whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran has asserted his hearing loss causes difficulty at work as well as socially.  However, the record reflects that the manifestations of the right ear hearing impairment on appeal are those specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

In sum, the Board has found the criteria for compensable initial rating for the service-connected right ear hearing loss are not met.  Accordingly, the claim must be denied.


ORDER

An initial compensable rating for hearing loss disability of the right ear is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


